 
EXHIBIT 10.33

 
EXECUTIVE SEPARATION PAY PLAN
AND SUMMARY PLAN DESCRIPTION
SOLUTIA INC.




Overview


Solutia Inc. (the “Company”) maintains this Executive Separation Pay Plan (the
“Plan”) to provide the following severance benefits if you are involuntarily
terminated through no fault of your own in the circumstances described below.
This document serves as both the summary plan description (“SPD”) and the Plan
document. The Plan is effective October 1, 2008, as amended and restated as of
January 1, 2012.


Who’s Eligible


Executive level employees selected by the CEO who (i) are classified as
common-law employees in the payroll records of the Company or an affiliate that
has adopted this Plan, (ii) have signed both the applicable standard Employment
Agreement and a waiver and release of claims against the Company in the form
attached on Exhibit A hereto, and (iii) are involuntarily terminated for any
reason other than Cause, or terminate employment for Good Reason within 12
months after a Change of Control as defined herein, are eligible for benefits
under the Plan.


For purposes of this Plan, Cause shall be defined as (i) the continued failure
to perform the executives duties to the Company consistent with executives
position after written notice from the Company, (ii) a conviction of a felony,
or (iii) the executive’s performance of any material act of theft, embezzlement,
fraud or dishonesty. No such determination of Cause shall be made until the
executive has been given written notice detailing the specific Cause event and a
period of 30 days following receipt of such notice to cure such event (if
susceptible to cure) to the satisfaction of the Company.


In addition, Good Reason shall be defined as: (i) a change of 50 miles or more
in the location at which the executive performs services, (ii) the assignment to
the executive of any duties materially inconsistent with the executive's
position at the time of the Change in Control or any other action by the Company
which results in a material diminution in such position, authority, duties or
responsibilities (excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the executive), or (iii) a
material reduction in the executive’s annual salary (other than a percentage
reduction in annual salary which applies uniformly to all executive level
employees).  The executive shall notify the Company in writing if he or she
believes Good Reason exists.  The executive shall set forth in reasonable detail
why he or she believes Good Reason exists; provided, however, that the executive
must provide the Company with written notice of Good Reason within a period not
to exceed 90 days of the initial existence of the condition alleged to give rise
to Good Reason, upon the notice of which the Company shall have a period of 30
days during which it may remedy the condition.  In order for a termination to be
characterized as for Good Reason, the executive must terminate for Good Reason
after the expiration of this 30-day period, provided that such termination is
within 180 days following the initial existence of one or more conditions giving
rise to Good Reason and further provided that the condition giving rise to Good
Reason was not cured by the Company within the 30-day cure period.

 
 

--------------------------------------------------------------------------------

 



Executive level employees will be notified in writing of their eligibility for
the Plan.


At least annually, the CEO will review and confirm the list of eligible
executive level employees. An executive level employee will be notified in
writing if he or she ceases to be eligible for this Plan.  The SVP of Human
Resources shall be responsible for the administration of the Plan.


Executives shall not be eligible for benefits under this Plan in cases
including, but not limited to, where the executives:


· 
voluntarily resigns (except with Good Reason following a Change in Control as
defined above), retires or dies while employed;
 
· 
are terminated for Cause;
 
· 
are receiving long-term disability benefits, or who exhaust disability benefits
and are then terminated;
 
· 
are covered under an employment contract or agreement (other than a
noncompetition agreement) that provides for severance benefits;
 
· 
have not signed an employment agreement in the standard form required by the
Company.
 



Executives who are eligible for this Plan are not eligible for any other Solutia
separation pay plan.


How the Plan Works


The Plan provides the following benefits:


· 
In the event of an involuntary termination not related to a Change in Control, a
lump sum cash payment (less required withholding) equal to 100% of annual base
salary (the employee’s base rate of pay on the date of termination will be used
to determine the severance benefits under the Plan).
 
· 
In the event of an termination for any reason other than Cause within 12 months
after a Change in Control or a termination with Good Reason within 12 months
after a Change in Control, a lump sum cash payment (less required withholding)
equal to 100% of annual base salary, plus the average annual bonus paid to you
for the 2010 and 2011 calendar years.
 
· 
Continuation of medical and dental benefits at active employee rates for twelve
months, as described below.
 



“Change in Control” shall be deemed to have occurred if:


(1)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the voting power of the then outstanding securities of the Company, and such
person owns more aggregate voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors than any
other person, excluding for this purpose acquisitions by a person pursuant to a
merger of the Company or a Subsidiary that would not be a Change in Control
under clause (b) below;

 
2

--------------------------------------------------------------------------------

 

(2)           Consummation of (x) a merger or consolidation of the Company or a
Subsidiary with another corporation where the shareholders of the Company,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or consolidation, shares entitling such
shareholders to 50% or more of all votes to which all shareholders of the
surviving corporation (or the ultimate parent company of the surviving company)
would be entitled in the election of directors (without consideration of the
rights of any class of stock to elect directors by a separate class vote), (y)
the sale or other disposition of 50% or more of the Company’s assets that it
owns as of the effective date of this Plan, or (z)· a liquidation or dissolution
of the Company; provided, however, the effectiveness of a plan of reorganization
pursuant to which a majority of the common stock of the reorganized Company is
distributed (i) to Persons who are (a) holders of claims against the Company;
(b) holders of equity interests in the Company; and/or (c) designated in the
Company’s plan of reorganization proposal dated October 15, 2007 to receive
common stock of the reorganized Company; or (ii) to or for the benefit of
Company management, shall not constitute a “Change in Control”; or


(3)           Directors are elected such that a majority of the members of the
Board shall have been members of the Board for less than two years, unless the
election or nomination for election of each new director who was not a director
at the beginning of such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.


If you are otherwise eligible for benefits under the Plan, you must sign a
waiver of claims provided by the Company in order to actually receive benefits
under the Plan. If you do not sign a waiver in the form provided by the Company
or if you sign a waiver, but later revoke it, you will not receive any benefits
under the Plan. In order to be entitled to benefits under this Plan, you must
execute and return the waiver to the Company within the time period set forth in
the waiver (which shall not exceed 50 days from the date of your termination of
employment).  Your severance payment will be made in a lump sum cash payment
within ten (10) business days after you return the waiver and release in the
form attached on Exhibit A hereto that becomes effective; provided that that to
the extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), any such payment scheduled to occur during the sixty
(60) day period following the termination of employment shall not be paid until
the sixtieth (60th) day following such termination.


The payments provided under this Plan are intended to be exempt from the
requirements of Code Section 409A pursuant to the “short term deferral”
exemption recognized under regulations promulgated by the Internal Revenue
Service.


Notwithstanding anything to the contrary in this Plan, if the executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the executive, and (B) the date of the
executive’s death, to the extent required under Code Section 409A.



 
3

--------------------------------------------------------------------------------

 

If You are Rehired


If you are later rehired by the Company or by a subsidiary or an affiliate of
the Company, you will be required to reimburse the Company only if the number of
weeks of base pay you received as separation pay under the Plan is greater than
the number of weeks of actual separation - but then only for an amount equal to
the difference. For example, if you receive 52 weeks of separation pay under the
Plan and return to the Company, a subsidiary or an affiliate 32 weeks after your
termination of employment, you would be required to repay 20 weeks of separation
pay.


Medical and Dental


You may be eligible for COBRA coverage if you participated in the Solutia health
plans on your date of termination. If you elect COBRA coverage and continue to
make required employee contributions, the Company will continue to pay the share
of the cost it pays for active employees and coverage will continue for twelve
(12) months from the end of the month in which your termination occurs. After
this 12-month period, you must pay 100% of the cost of COBRA coverage to
continue the coverage. For example, if you terminate employment on April 17,
your subsidized COBRA coverage would be provided from May 1 through April 30 of
the following year.  However, if you become eligible for coverage under a group
health or dental plan of a new employer before this period ends, your coverage
under the Company’s plans will cease.


Impact on Other Benefits


For detailed information regarding the impact of your termination of employment
on your other benefits, visit Solutia Benefits Center at
www.ibenefitcenter.com\solutia.


Additional Legal Information


Claims Appeal Procedures:


Your claim for benefits under the Plan will be processed within 90 days
(normally much sooner) after receipt of the claim. However, if special
circumstances require an extension of time for making a determination on the
claim, you will be so notified in writing or electronically by the Employee
Benefits Plans Committee or its designee (collectively, the “Committee”) before
the end of the initial 90-day period. In no event will the special extension
exceed a period of 90 days from the end of the first 90-day period.


If your claim for benefits is denied, you will be provided a notice of denial
that includes:


· 
The reason for the denial with specific reference to the Plan provisions on
which the denial is based;
 
· 
A description of any additional material or information necessary for you to
perfect the claim and an explanation of why such material or information is
necessary;
 
· 
Notice of your right to have the denial reviewed and an explanation of the claim
review procedure; and
 
· 
A statement of your right to bring a civil action under ERISA Section S02(a)
following an adverse decision on appeal.




 
4

--------------------------------------------------------------------------------

 

If you receive notice of denial, you or your authorized representative may
request a review of the claim by giving written notice to the Committee. Your
request for review must be made in writing not later than 60 days after receipt
of the notice of denial. If the written request for review is not made within
the specified 60-day period, you will waive .the right to review by the
Committee.


A review will be promptly made by the Committee after receipt of a timely filed
request for review.  In addition, you or your authorized representative may
review, free of charge, relevant documents and submit additional issues,
comments, documents, and records, regardless of whether or not such information
was considered in connection with the initial benefits determination. A decision
on review will be made and furnished to you in writing. Deference will not be
afforded any prior benefits determination.


You will be notified no later than 60 days after submission of your request for
review. However, if the Committee finds it necessary to extend this period due
to special circumstances and they notify you in writing, the decision will be
rendered as soon as practicable, but no later than one hundred twenty (120) days
after your request for review.


If your appeal is denied in whole or in part, you will be notified in writing of
the specific reasons for the decision. The denial notice will also include the
following information: (i) references to the specific Plan provision(s) upon
which the decision was based; (ii) a statement that, upon written request and
free of charge, you will be provided reasonable access to and copies of all
documents, records and other information relevant to your claim for benefits;
and (iii) a statement of your right to bring a civil action under ERISA Section
502(a).


The Committee is granted complete fiduciary discretion and authority to
interpret the Plan, decide all questions of eligibility and benefits, and
adjudicate all claims (including any underlying factual determinations), and its
decision on review will be final and binding on all parties unless overturned by
a court.


ERISA Rights:


The Company operates its employee benefit plans with the interests of employees
in mind and attempts to communicate to employees their rights and entitlements.
Certain rights and protections are provided to participants in the Plan under
the Employee Retirement Income Security Act of 1974 (“ERISA”). These ERISA
rights include the following:


· 
You may examine all Plan documents without charge. These may include the annual
financial reports, if any, Plan descriptions, and all other documents filed with
the United States Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.
 
· 
Copies of Plan documents and the latest annual report (Form 5500 Series), and
other information may be obtained by writing to the Committee. A reasonable
charge may be assessed for these copies.
 
· 
You have the right to receive a written summary of the Plan’s annual financial
reports. The Plan Administrator is required by law to provide each Participant
with a copy of any summary annual report.
 


 
5

--------------------------------------------------------------------------------

 



· 
You may not be discharged or discriminated against to prevent your obtaining a
benefit or exercising your ERISA rights.
 
· 
If a claim for a benefit is denied, in whole or in part, a written explanation
from the Committee or a delegated representative will be provided. You have the
right to obtain copies of documents relating to the decision without charge, and
to have the Plan Administrator review and reconsider any denied claim all within
certain time schedules.



In addition to creating rights for Plan participants, ERISA imposes certain
duties on the people responsible for the operation of the Plan. The people who
operate the Plan, called fiduciaries, have a duty to do so prudently and in the
best interest of you and your beneficiaries. Fiduciaries who violate ERISA may
be removed and required to make good any losses they have caused the Plan. The
named fiduciary with respect to this Plan is the Committee.


Under certain circumstances, outside assistance may be necessary to resolve
disputes between you and Plan officials. For example:
 
 

 · 
If materials are requested from the Committee and are not received within 30
days, suit may be filed in a federal court. In such a case, the court may
require the Committee to provide the materials and pay you up to $110 a day
until the materials are received-unless the materials were not sent because of
reasons beyond the control of the Committee.
 
  · 
If a claim for benefits is denied or ignored, in whole or in part, after a final
review, suit may be filed in a state or federal court.
 
  · 
If the fiduciaries misuse the Plan's money, or if you are descriminated against
for pursuing a benefit or exercising your ERISA rights, you may seek help from
the United States Department of Labor or file suit in federal court.
 

 
If a suit is filed, the court will decide who should pay court costs and legal
fees. If you win the suit, the court may order the person sued to pay the court
costs and legal fees. If you lose the suit, the court may order you to pay the
costs and fees if, for example, the court decides the suit was frivolous.


For further information about this statement or about ERISA rights, contact the
Employee Benefits Plans Committee, Solutia Inc., 575 Maryville Centre Drive,
P.O. Box 66760, St. Louis, MO 63166-6760, or the nearest area office of the
Employee Benefits Security Administration, United States Department of Labor,
listed in the telephone directory, or the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N.W., Washington, D.C. 20210.


You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.


No Rights to Employment.


Neither this Plan/SPD, nor any statements concerning the Plan/SPD will create
any rights to continued employment or affect the Company’s ability to terminate
an employee’s employment.

 
6

--------------------------------------------------------------------------------

 

Standard of Review and Exercise of Discretion:


The Committee and its delegates have the complete fiduciary discretion and
authority to interpret all Plan provisions, and determine whether a ‘participant
or beneficiary is entitled to any benefit pursuant to the terms of the Plan.
Benefits are payable under the Plan only if the Committee so decides in its
discretion. All interpretations of the Plan by the Committee are final and
legally binding on all parties. Any review of an action taken by the Committee
shall be based solely on evidence before the Committee at the time of its
decision.


Assignment of Benefits:


You may not assign, alienate or otherwise attempt to transfer your benefits
under the Plan.


Amendment and Termination:


The Company currently intends to continue the Plan described in this document.
However, Plan benefits are neither vested nor accrued, and because it is
impossible to predict all future conditions, the Company and/or the Executive
Compensation and Development Committee (ECDC) reserve the right to amend or
terminate the Plan at any time in its sole discretion; provided, however, that
if a Change in Control occurs, the Company and/or ECDC shall not amend or
terminate the Plan at any time prior to the later of December 31, 2014 or the
1-year period following such Change in Control.



 
7

--------------------------------------------------------------------------------

 

Administrative Information


Name of Plan
 
Solutia Inc. Executive Separation Pay Plan
 
 
Type of Plan
 
Welfare Benefit
 
 
Plan Year
 
January 1-December 31
 
 
Funding
 
Self-Funded by Solutia Inc.
 
 
Plan Administrator and Principal Employer
 
Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, MO 63166-6760
(314) 674-1000
 
A participant or beneficiary may obtain an updated list of the
employers sponsoring the plan by sending a written request to
the above address. The list of sponsoring employers is also
available for inspection at the above address.
 
 
Agent for Service of Legal Process
 
General Counsel
Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, MO 63166-6760
 
 
Company Employer Identification Number
 
43-1781797
 
 
Plan Number
 
531 - Part of Solutia Inc. Master Welfare Benefit Plan for Salaried and
Non-Hourly Employees
 



Amended: February 21. 2012




 
8

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SOLUTIA INC.
SEPARATION AGREEMENT AND RELEASE OF CLAIMS


THIS SEPARATION AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is made and
entered into as of the date indicated herein below by and between ______________
(“EXECUTIVE”) and SOLUTIA INC., a Delaware corporation (“SOLUTIA”).


WHEREAS, EXECUTIVE has been employed by SOLUTIA through ____________, the last
date of EXECUTIVE’S active employment (the “Separation Date”);


WHEREAS, SOLUTIA is entitled to benefits pursuant to the Solutia Inc. Executive
Separation Pay Plan (“the Plan”) as set forth upon the execution of the
following release; and


WHEREAS, EXECUTIVE and SOLUTIA desire to enter into full and final settlement of
all matters between them pertaining in any way to EXECUTIVE’S employment with,
and separation from, SOLUTIA.


NOW, THEREFORE, for and in consideration of the mutual releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, it is agreed as follows:


1.           Payments and Benefits.  SOLUTIA agrees to pay, and EXECUTIVE agrees
to accept, the following:


(A)           Separation Payment.  SOLUTIA will pay EXECUTIVE a lump sum payment
in the amount of $_________, less all applicable taxes, withholdings and
deductions, pursuant to the terms and conditions of the Plan.  EXECUTIVE
acknowledges that EXECUTIVE has received or will receive payment(s), less all
applicable taxes, withholdings and deductions, representing EXECUTIVE’S final
wages and earned, but unused, termination year vacation accrual. EXECUTIVE
acknowledges and agrees EXECUTIVE is not owed and will not be entitled to any
other payment of any kind from SOLUTIA except as expressly provided herein;
provided, however, this Agreement does not preclude EXECUTIVE from receiving any
benefit EXECUTIVE may have accrued under the express terms of the Solutia Inc.
Savings and Investment Plan, Solutia Inc. Long-Term Incentive Plan, and the
Solutia Inc. Employees’ Pension Plan.


(B)           Medical and Dental Benefits.  If EXECUTIVE was participating in
SOLUTIA’S health insurance program as of the Separation Date or if EXECUTIVE
filed a Change in Family Status Form which was approved before the Separation
Date, SOLUTIA will pay its portion of the cost of continuing EXECUTIVE’S
coverage for medical and dental benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for a continuous period of ____ (__) months
from the last day of the month in which the Separation Date occurs (“Coverage
Period”), subject to the following conditions: (i) EXECUTIVE must continue to
pay EXECUTIVE’S portion of the premium; (ii) EXECUTIVE must complete and return
the COBRA application to the COBRA administrator and cooperate with the billing
procedures of the COBRA administrator; (iii) EXECUTIVE may not increase the
level of benefits above those which were in effect for EXECUTIVE on the
Separation Date (except as approved as a result of a change in

 
 

--------------------------------------------------------------------------------

 

family status); and (iv) SOLUTIA cannot reduce or eliminate the benefits unless
the same or similar changes are generally made for its active
employees.  Anything to the contrary notwithstanding, EXECUTIVE’S participation
is subject to all program eligibility rules.  In the event EXECUTIVE obtains
coverage under any other employer’s insurance plans during the Coverage Period,
EXECUTIVE shall notify SOLUTIA of such coverage within three (3) days of
obtaining coverage, and SOLUTIA shall cease coverage for EXECUTIVE.  After the
Coverage Period, EXECUTIVE may continue coverage for the balance of the COBRA
period as provided under COBRA.  If EXECUTIVE elects to continue the COBRA
coverage, EXECUTIVE will be responsible for the payment of the full premium and
costs associated with the coverage.


EXECUTIVE understands SOLUTIA reserves the right to amend, modify or even
terminate the medical and dental benefits to remain consistent with benefits and
coverage offered to active employees of SOLUTIA.


(C)           Other Benefits.  EXECUTIVE understands any payments paid pursuant
to this Agreement will not be considered compensation for the purposes of any
SOLUTIA benefit plans, including, but not limited to, the Solutia Inc.
Employees’ Pension Plan and Solutia Inc. Savings and Investment Plan.  Vacation,
pension vesting credits and other such benefits will not accrue beyond the
Separation Date.  Savings and Investment Plan (401(k)) deductions will cease
with the last regular paycheck.


2.           Release and Waiver of Claims and Agreement Not to File Suit.  In
consideration of the payments, benefits and rights provided to EXECUTIVE under
the terms of this Agreement, EXECUTIVE agrees as follows:


(A)           EXECUTIVE, on EXECUTIVE’S own behalf, and on behalf of EXECUTIVE’S
heirs, representatives, successors and assigns, agrees to settle, with
prejudice, all known and unknown claims arising on or before the Effective Date
of this Agreement which were, or could have been, alleged by EXECUTIVE against
SOLUTIA; any corporations related to or affiliated with SOLUTIA (whether as a
parent, subsidiary, affiliate or joint venture); past and present officers,
directors, stockholders, employees, agents, attorneys, accountants,
representatives, plan fiduciaries and contractors of any one or more of the
aforementioned entities; and the heirs, successors, assigns or legal
representatives of any one or more of the corporations, officers, directors,
stockholders, employees, agents, attorneys or contractors to which this
paragraph makes reference (collectively, the “SOLUTIA RELEASEES”).  EXECUTIVE
waives, releases and covenants not to sue with respect to all matters arising on
or before the Effective Date, whether known or unknown and which were or might
have been alleged or claimed by EXECUTIVE, and releases, acquits and forever
discharges the SOLUTIA RELEASEES from any and all such actions, causes of
action, claims or demands for damages, costs, loss of service, expenses,
compensation and any consequential damages of any kind whatsoever.  Such
released and discharged claims or causes of action include, but are not limited
to, claims arising out of tort, contract, equity, implied covenant, invasion of
privacy, defamation, personal injury, wrongful discharge, emotional distress,
discrimination (whether based on race, sex, age, color, national origin,
religion, disability, or any other class protected by law), harassment,
retaliation, claims for unpaid wages, any claim under the Age Discrimination in
Employment Act, 29 U.S.C. §621 et seq., 42 U.S.C. §1981, Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act
of 1866, 42 U.S.C. §1981, the Americans With Disabilities Act, 42 U.S.C. §12101,
et seq., the Family and Medical Leave Act, 29 U.S.C. §2601 et seq., the Employee
Retirement Income Security Act of 1974, as

 
2

--------------------------------------------------------------------------------

 

amended, 29 U.S.C. §1001, et seq., the Worker Adjustment and Retraining
Notification Act of 1988, 29 U.S.C. Section 2101, et seq., any claim under the
Fair Labor Standards Act of 1938, 29 U.S.C. §201 et seq., the Rehabilitation Act
of 1973, 29 U.S.C. Section 701, et seq., any claim under common law, and any
claim under any federal, state or local statute, regulation, constitution,
order, ordinance or executive order.
 
This Agreement does not affect the Equal Employment Opportunity Commission’s
(“EEOC”) enforcement rights, nor does it prohibit EXECUTIVE from filing a charge
of discrimination with the EEOC, or participating in an investigation or
proceeding conducted by the EEOC.  However, EXECUTIVE releases herein
EXECUTIVE’S right to file a court action or to seek individual remedies or
damages in any court action filed by the EEOC, arising out of any charge of
discrimination.  EXECUTIVE agrees that upon the filing of any charge of
discrimination with the EEOC or equivalent state agency, in the event the EEOC
or state agency attempts to collect from SOLUTIA any compensation on EXECUTIVE’S
behalf, EXECUTIVE will not accept such compensation, as EXECUTIVE agrees that
the compensation provided for under this Agreement is the only compensation from
SOLUTIA to which he or she will be entitled to receive once this Agreement is
fully executed by the parties.
 
(B)           Other than to enforce the terms of this Agreement, EXECUTIVE will
not file, or cause to be filed, any claim, complaint or action with any court,
organization, or judicial forum (nor will EXECUTIVE permit any person, group of
persons, entity, or organization to take such action on EXECUTIVE’S behalf)
against the SOLUTIA RELEASEES which arose on or before the Effective Date.  In
the event EXECUTIVE or any person or entity acting on EXECUTIVE’S behalf should
bring such a claim, complaint, or action, EXECUTIVE hereby waives and forfeits
any right to recovery under said claim and will exercise every good faith effort
to have such claim dismissed.  If EXECUTIVE breaches this paragraph 2(B),
EXECUTIVE agrees EXECUTIVE will pay all costs and expenses incurred by any of
the SOLUTIA RELEASEES as the result of such breach, including, but not limited
to, reasonable attorneys’ fees and costs, and EXECUTIVE shall hold the SOLUTIA
RELEASEES harmless against any judgment or award resulting from such action.


(C)  Notwithstanding anything contained in this Agreement to the contrary,
EXECUTIVE is not waiving:  (i) any right to vested benefits or any benefits
under this Agreement (including as provided in paragraph 1(A)), (ii) any claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under SOLUTIA’S organizational documents or otherwise, (iii)
rights as an equity or security holder in SOLUTIA or its affiliates, (iv) any
right to payments or benefits under the terms of the Merger Agreement, by and
among SOLUTIA, Eastman Chemical Company and Eagle Merger Sub Corporation, dated
January 26, 2012, and (v) any claim relating to the breach by SOLUTIA of this
Agreement.


3.           Cooperation.  EXECUTIVE agrees to cooperate with SOLUTIA completely
and to the extent reasonably required by SOLUTIA to assure a smooth transition
of pending matters that are or will be assigned to other staff.  EXECUTIVE
agrees to be available to answer questions that may arise from time to time in
connection with EXECUTIVE’S former duties and responsibilities.


4.           Nondisparagement.  EXECUTIVE agrees not to make negative or
disparaging remarks or other communications concerning any of the SOLUTIA
RELEASEES, whether true or

 
3

--------------------------------------------------------------------------------

 

false.  EXECUTIVE further agrees EXECUTIVE will not make or solicit any
comments, statements or the like to the media, or any customer, supplier or
vendor of SOLUTIA that may be considered to be negative, derogatory or otherwise
detrimental to the good name or business reputation of SOLUTIA, whether true or
false.


5.           No Admission of Wrongdoing.  EXECUTIVE and SOLUTIA agree nothing in
this Agreement is an admission by any party hereto of any wrongdoing, either in
violation of an applicable law or otherwise, and nothing in this Agreement is to
be construed as such.


6.           Consultation with Attorney.  EXECUTIVE hereby acknowledges
EXECUTIVE has been advised by SOLUTIA to consult an attorney prior to executing
this Agreement and EXECUTIVE has had ample opportunity to consult with an
attorney prior to executing this Agreement.  EXECUTIVE further acknowledges
EXECUTIVE understands the Agreement and the effect of signing the
Agreement.  EXECUTIVE further represents, declares, and agrees EXECUTIVE
voluntarily accepts the payment described above for the purposes of making a
full and final compromise, adjustment, and settlement of all claims described
herein.


7.           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties and there are no other understandings or agreements, written
or oral, between them relating to the matters addressed herein, including, but
not limited to, any payment to EXECUTIVE.  Notwithstanding anything to the
contrary in the foregoing, nothing in this Agreement shall be deemed to
terminate, modify or supersede any non-competition or confidentiality agreements
between EXECUTIVE and SOLUTIA.


8.           Choice of Law.  This Agreement, and the provisions herein, shall be
construed and governed by the laws of the State of Missouri.


9.           Assignment. EXECUTIVE hereby represents, acknowledges, and warrants
EXECUTIVE has not at any time heretofore assigned to any other person or entity
all or any portion of any claim or potential claim whatsoever EXECUTIVE may
have, or may have had, against SOLUTIA.  EXECUTIVE agrees to indemnify, defend
and hold SOLUTIA harmless from and against any and all claims based upon or
arising out of any such assignment or transfer, or attempted assignment or
transfer, of any such claims, or any portion thereof or interest therein.  This
Agreement shall be freely assignable by SOLUTIA, and shall inure to the benefit
of, and devolve upon, any other corporate entity that shall succeed
SOLUTIA.  Neither this Agreement nor any rights created hereunder shall be
assignable by EXECUTIVE.
 
10.           Voluntary Execution of Agreement.  EXECUTIVE understands that one
aspect of this Agreement is a waiver by EXECUTIVE of any age discrimination
claims which EXECUTIVE may have against SOLUTIA as of the date EXECUTIVE signs
this Agreement under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. Section 621.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
BY EXECUTIVE’S SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES:
 
(A)           I RECEIVED A COPY OF THIS AGREEMENT AND WAS OFFERED A PERIOD OF
TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;
 
(B)           IF I SIGN THIS AGREEMENT BEFORE THE EXPIRATION OF TWENTY-ONE DAYS,
I KNOWINGLY AND VOLUNTARILY WAIVE AND GIVE UP THIS RIGHT OF REVIEW;
 
(C)           I HAVE THE RIGHT TO REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN
DAYS AFTER I SIGN IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO
THE UNDERSIGNED SOLUTIA REPRESENTATIVE, NO LATER THAN THE CLOSE OF BUSINESS ON
THE SEVENTH DAY AFTER WHICH I SIGNED THIS AGREEMENT.
 
(D)           THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE AGREEMENT HAVING BEEN
REVOKED;
 
(E)           THIS AGREEMENT WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF
THE REVOCATION PERIOD REFERRED TO IN (C).  I AGREE NOT TO CHALLENGE ITS
ENFORCEABILITY;
 
(F)           I AM AWARE OF MY RIGHT TO CONSULT AN ATTORNEY, HAVE BEEN ADVISED
IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAVE HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT;
 
(G)           NO PROMISE OR INDUCEMENT FOR THIS AGREEMENT HAS BEEN MADE EXCEPT
AS SET FORTH IN THIS AGREEMENT;
 
(H)           I AM LEGALLY COMPETENT TO EXECUTE THIS AGREEMENT AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND
 
(I)           I HAVE CAREFULLY READ THIS AGREEMENT INCLUDING THE RELEASE SET
FORTH IN PARAGRAPH 2, ACKNOWLEDGE I HAVE NOT RELIED ON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT OR THE WRITTEN
MATERIALS PRESENTED TO ME WITH THIS AGREEMENT, AND WARRANT AND REPRESENT I AM
SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.


 
 
5

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned parties have executed this Separation
Agreement and Release of Claims.


 
EXECUTIVE Signature.
 


I HAVE READ THIS SEPARATION AGREEMENT AND RELEASE OF CLAIMS AND, UNDERSTANDING
ALL OF ITS TERMS, SIGNED IT OF MY OWN FREE WILL.



     
Date
 
EXECUTIVE SIGNATURE

 


 
 
SOLUTIA Authorized Signature.
 





   
SOLUTIA INC.
     
Date
   




 
6
 
 

--------------------------------------------------------------------------------